DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office action is in response to the filing of 11/8/2019. Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 5, the limitation “the cutting rate” lacks sufficient antecedent basis. In order to further prosecution, the limitation “has been interpreted to recite “a cutting rate.”
	Regarding claim 5, the limitation “the circumferential velocity” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a circumferential velocity.”
	Regarding claim 5, the limitation “the rotation blade” lacks sufficient antecedent basis. In order to further prosecution, the cutting unit has been interpreted to have a rotation blade.
	Regarding claim 5, the limitation “the circumferential velocity” in line 4 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a circumferential velocity.”
	Regarding claim 5, the limitation “the feed rate” lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a feed rate.”
	Regarding claim 6, the limitations “particularly ferromagnetic or permanent magnetic,” “preferably electromagnetic,” and “particularly the second incremental encoder having an incremental resolution between 10-100 increments/360°” are indefinite because it is not clear if the phrases following “particularly” or “preferably” are a part of the claimed invention. In order to further prosecution, the limitation has been interpreted to be a part of the claimed invention.

	Regarding claim 7, the limitation “the sensor assembly is configured to capture a cutting rotation angle” is indefinite because the sensor assembly is associated with the feed unit and since it is associated with the feed unit, it is not clear how it can capture a cutting rotation angle position. In order to further prosecution, the “sensor assembly” has been interpreted to be the second sensor assembly.
	Regarding claim 10, the limitation “the cutting tool” in line 3 lacks sufficient antecedent basis. In order to further prosecution, the limitation has been interpreted to recite “a cutting tool.”
	Regarding claim 10, the limitation “such as a rotation blade” is indefinite because it is unclear if the phrase following “such as” is a part of the claimed invention. In order to further prosecution, the phrase following “such as” has been interpreted to not be a part of the claimed invention.
	Regarding claim 10, the limitations “the nominal velocity is as high as 1% to 10% larger than the feed rate” and “the cutting rate of the cutting tool is as high as 1% to 10% larger than the feed rate” are indefinite because they each comprise a range within a range and as such the bounds of the respective ranges cannot be determined. In order to further prosecution, the bounds of each range has been interpreted to be extending from less than the feed rate to 10% larger than the feed rate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harding (US 5864484) in view of Wathieu (US 5765460).
	Regarding claim 1, Harding discloses an apparatus (Fig. 1) for the production of a cushion product (col. 3, lines 35-39) from a paper strip, comprising: a feed unit (19 – Fig. 1) configured for drawing the paper strip into the apparatus (col. 7, lines 28-44); a cutting unit (26 – Fig. 1) configured for cutting the cushion product from the paper strip (col. 7, lines 47-49); and a control electronics (16 – Fig. 1) for the activation of the cutting unit according to a predetermined motion profile (col. 8, lines 16-19), the control electronics having a sensor (144 – Fig. 1) for capturing a rotation angle position of the feed unit (col. 15, lines 3-9).

	Wathieu teaches a feed unit (the assembly of 16 and 18 – Fig. 1), a cutting unit (the assembly of 50 and 58 – Fig. 2), and a control electronics (80 – Fig. 1) for the activation of the cutting unit according to a predetermined motion profile (col. 7, lines 31-37), the control electronics having a sensor (87 – Fig. 4) for capturing a rotation angle position of the feed unit (col. 7, lines 7-13), wherein the control electronics is configured to activate the feed unit continuously and to start an activation of the cutting unit for a discontinuous cutting operation during capturing a predetermined actual rotation angle position of the feed unit (col. 7, lines 31-37). One of ordinary skill in the art, upon reading the teaching of Wathieu, would have recognized that the cutting unit and control electronics of Wathieu provide a quicker throughput of material that the cutting unit and control electronics of Harding since the cutting unit and control electronics of Wathieu do not require the feeding of the material to be stopped.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted the cutting unit of Harding for the cutting unit of Wathieu and to have modified the control electronics of Harding to be configured as taught by Wathieu in order to provide a quicker throughput of cushion product.


	Claim 2, the control electronics (80 – Fig. 1, Wathieu) is configured to determine a target feed rate for feeding the paper strip and to initialize the feed unit continuously according to the target feed rate, as well as to determine a target cushion length, and to adjust the cutting operation according to the target feed rate and the target cushion length (col. 8, lines 21-57, Wathieu), wherein the control electronics is configured to consider a feed diameter of the feed unit (col. 8, lines 24-27 and 39-43, Wathieu).

	Claim 3, the sensor (87 – Fig. 4, Wathieu) comprises a ferromagnetic or permanent magnet, incremental encoder, and an electromagnetic incremental receiver (col. 7, lines 7-17, Wathieu).
	However, Harding as modified by Wathieu, does not expressly teach that the incremental encoder has an incremental resolution between 20-100 increments/360 degrees.
	In this case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have configured the incremental encoder of Harding and Wathieu such that it has an incremental resolution between 20-100 increments/360 degrees since the combination of Harding and Wathieu teach the general conditions of the claim and it has been held that when the general conditions of the claim are taught by the prior art, discovering the optimum or workable ranges requires merely routine skill in the art. In re Aller, 105 USPQ 233.

(80 – Fig. 1, Wathieu) is configured to define the predetermined current rotation angle position for the cutting operation for the production of cushion products in accordance with the target cushion length on the basis of the target feed rate, and in consideration of the feed diameter (col. 8, lines 24-27, Wathieu); wherein the control electronics is configured to determine an incremental count threshold value, and in consideration of the feed diameter (col. 8, lines 45-57, Wathieu, in order to carry out the operation described in these lines, there must necessarily be an incremental count threshold value); and to induce an initialization of the cutting unit when the sensor (87 – Fig. 4, Wathieu) is capturing the incremental count threshold value (col. 8, lines 45-57, Wathieu).

	Claim 5, the control electronics (80 – Fig. 1, Wathieu) is configured to coordinately trigger the feed unit (19 – Fig. 1, Harding) and the cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) in such a way that in the cutting positon a cutting rate and a circumferential velocity of the rotation blade is as high as the corresponding feed rate (col. 7, lines 46-50, Wathieu).
	However, Harding, as modified by Wathieu, does not teach that in the cutting position, the cutting rate and the circumferential velocity of the rotation blade is as high or is slightly larger than the circumferential velocity of the feed unit.
	In this case, it is recognized that the cutting rate and the circumferential velocity of the rotation blade relative to the circumferential velocity of the feed unit, when the cutting rate and the circumferential velocity of the rotation blade correspond to the feed rate, is dependent on the diameter of the feed unit. Since any size of diameter can be used for the feed unit 

	Claim 6, the cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) comprises a rotational blade (58 – Fig. 2, Wathieu) and the control electronics (80 – Fig. 1, Wathieu) comprises a second sensor assembly (101 – Fig. 4, Wathieu) for capturing a rotation angle position of the cutting unit, wherein the sensor assembly comprises a second incremental encoder and an incremental receiver (col. 7, lines 18-28, Wathieu).

	Claim 7, the second sensor assembly (101 – Fig. 4, Wathieu) is configured to capture a cutting rotation angle position, with one encoder (col. 7, lines 18-28, Wathieu), wherein the control electronics (80 – Fig. 1, Wathieu) is configured to initiate a braking procedure for the cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) during capturing of the cutting rotation angle position (col. 8, lines 7-11, Wathieu, reduction of speed is interpreted as a braking procedure).

	Claim 8, the predetermined motion profile comprises a velocity profile (col. 7, line 62 – col. 8, line 20, Wathieu).

	Claim 9, a method for the production of a cushion product from a paper strip, the method comprising: feeding the paper strip into the apparatus being operated continuously by a feed unit (19 – Fig. 1, Harding), with a constant feed rate (col. 8, lines 52-55, Wathieu), cutting of the cushion product from the paper strip according to a predefined motion profile by a cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) being operated discontinuously (col. 7, lines 31-37, Wathieu); capturing a rotation angle position of the feed unit (col. 7, lines 7-13, Wathieu); and inducing the discontinuous cutting when reaching a predetermined current rotation angle position of the feed unit (col. 7, lines 31-37, Wathieu).

	Claim 10, the predetermined motion profile comprises: an acceleration phase (from point B to C – Fig. 5, Wathieu) in which a cutting tool (58 – Fig. 2) of the cutting unit (the assembly of 50 and 58 – Fig. 2, Wathieu) is accelerated to a nominal velocity; an operation phase (from point C to the beginning of cutting – Fig. 5, Wathieu) in which the cutting tool is being moved constantly with nominal velocity; a cutting process (the portion of C to D indicated with “CUT” – Fig. 5, Wathieu), during which the cutting unit separates the cushion product from the paper strip; a braking phase (from D to E – Fig. 5, Wathieu), in which the velocity of the cutting unit is reduced; and a hold phase (from E to F – Fig. 5, Wathieu), in which the cutting tool is held fixedly in an initial position. Note that Harding, as modified by Wathieu, does not expressly teach the nominal velocity relative to the feed rate or the cutting rate relative to the feed. However, both of these are simple matters of design choice based on the same reasoning set forth above in the rejection of claim 5.

	Claim 11, the predetermined motion profile comprises a velocity profile (col. 7, line 62 – col. 8, line 20, Wathieu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012.  The examiner can normally be reached on MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
6/16/2021